Citation Nr: 1217546	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO. 07-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for a left shoulder disability prior to March 2, 2010 and in excess of 20 percent thereafter. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1997 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of the appeal, an October 2010 rating decision increased the Veteran's disability evaluation from 10 percent to 20 percent, effective March 2, 2010. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing before the undersigned in May 2009. A copy of the transcript has been associated with the claims file. 

In June 2009 and December 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. 

The Veteran was originally represented before VA by the North Carolina Division of Veterans Affairs, but it revoked its power of attorney in January 2009 for lack of response to a request for a new American Legion power of attorney. The Veteran has not appointed a new representative and is considered unrepresented for the purposes of this decision. 


FINDINGS OF FACT

1. The findings of the November 2009 and November 2011 VA examiners are competent medical evidence. 

2. At worst, the Veteran's left arm motion is limited to halfway between shoulder level and the side of his body. 


CONCLUSIONS OF LAW

1. Prior to May 13, 2009, the criteria for a rating higher than 10 percent for a left shoulder disability were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2011).

2. Effective May 13, 2009, the criteria for a 20 percent disability evaluation for a left shoulder disability are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2011).

3. The criteria for a rating higher than 20 percent for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in June 2006. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence, including that the evidence needed to show that his service-connected disability had increased in severity. The letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. A follow up letter was issued in October 2008. 

His claim was then readjudicated in the December 2008, October 2010, and February 2012 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs) and reports of VA examinations in October 2006, November 2009, and November 2011. He testified at a hearing in May 2009. During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claim. Specifically, he was asked whether he received private or VA medical treatment and he responded in the negative. His claim was subsequently remanded for a VA examination. 

The RO provided the Veteran with VA examinations in October 2006, November 2009, and November 2011. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Board is also satisfied that there was substantial compliance with its June 2009 and December 2010 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran underwent a VA examination in November 2011 wherein the examiner clarified the dates of his previous examinations and properly addressed the Veteran's limitation of motion. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claim

The Veteran contends that his left shoulder disability is more severe than reflected by its current 20 percent evaluation. Further, he contends that prior to March 2, 2010, his disability was more severe than the 10 percent evaluation that was assigned at the time. Specifically, he asserts that his left shoulder disability impacts his ability to work as a law enforcement officer and play with his children. He contends that he has constant pain and limited ranges of motion. Because his painful left shoulder motion limits his arm motion to halfway between his shoulder and the side of his body, his claim will be granted in part and denied in part. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted his claim for an increased evaluation for his left shoulder disability in June 2006. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Effective March 2, 2010, the Veteran's left shoulder disability was evaluated as 20 percent disabling under Diagnostic Code 5201-5203, limitation of motion of the arm and impairment of the clavicle or scapula. 38 C.F.R. § 4.71a. Prior to March 2, 2010 his disability was assigned a 10 percent evaluation. The record shows that the Veteran identifies as right handed. Therefore the rating criteria for the minor arm will be considered. 

Under Diagnostic Code 5201, a 20 percent evaluation is warranted for the minor arm when there is limitation of the arm to the shoulder level or midway between side and shoulder level. Id. A 30 percent evaluation is warranted for the minor arm when there is limitation of motion to 25 degrees from the side. Id. Diagnostic Code 5201 does not provide disability evaluations less than 20 percent or greater than 30 percent for the minor arm. Id. 

Under Diagnostic Code 5203, a 10 percent evaluation is warranted for the minor arm when there is malunion of the clavicle or scapula or nonunion without loose movement. Id. A 20 percent evaluation is warranted when there is nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. Diagnostic Code 5203 does not provide criteria for a disability evaluation in excess of 20 percent. 

Normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. 

When, as in Diagnostic Code 5201, an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Entitlement to a Disability Evaluation in Excess of 10 Percent Prior to March 2, 2010

In its October 2010 rating decision, the RO increased the Veteran's disability evaluation from 10 to 20 percent based upon the findings in an examination report "that was conducted at the Washington VA [Medical Center] on March 2, 2010."  After reviewing the record, the Board finds that there was no VA examination conducted on March 2, 2010. The Veteran underwent a VA examination for his left shoulder disability on November 12, 2009. Subsequently, the examiner wrote a February 23, 2010 addendum to the November 2009 examination report to show the results of the Veteran's EMG. In a January 2011 addendum, the examiner clarified, "[t]he examination was performed on November 12, 2009 and not February 23, 2010." No VA examination was conducted on March 2, 2010. 

At his November 12, 2009 VA examination, the Veteran reported constant shoulder pain. He described experiencing "stingers," a pain from his neck that radiated down to his fingers that was sharp and debilitatingly intense. He experienced this pain approximately every other day. He stated that it was painful to put on socks and shoes and that he was limited in the way he played with his children due to his pain. He reported that his pain had become more severe over the previous two years. He reported working out 5 to 6 days a week in addition to doing physical therapy exercises. The Veteran reported stiffness on extreme range of motion, weakness after working out, and a decrease in strength. He reported flare ups that were caused by bending down to pick up objects. He stated that his disability impacted his sleep because he was unable to sleep on his left side. He reported neck pain during a "stinger" and left hand and finger numbness. 

Upon examination, he had normal range of motion in his neck. While standing, he could bring his left hand to the lumbosacral area of his back and his right hand to the upper lumbar area. He removed his shirt with decreased range of motion of his left arm. He removed it slowly with discomfort. He kept his left arm in 30 to 40 degrees of abduction when taking his arm out of his sleeve. He held his left shoulder slightly lower than the right. His left upper extremity was "mildly smaller" than his right. His left forearm and arm were approximately 1 centimeter smaller than the right. Motor function was 5/5 in both upper extremities but "everything was a little weaker on his left side." He had a localized tender area at the mid anterior humeral head. He complained of tingling and numbness of his left little and ring fingers but he did not have tenderness in the ulnar groove of his left elbow. His wrist and elbow ranges of motion were normal and he had no defect of the left biceps muscle. 

Upon examination, he stated that if he abducted his arm to 60 degrees and attempted to lower it, he could only perform this movement if he protected his arm. When attempting to put his left hand to the back of his head, he performed this motion at about 60 to 70 degrees with pain. His forward elevation was 70 degrees. His abduction was 60 to 70 degrees. His internal and external rotation were both described as "very little." He grimaced in pain during his ranges of motion. He did not have additional limitation of motion following repetitive motion testing. 

He had an MRI of his left shoulder which revealed mild AC joint arthropathy and no tear of the rotator cuff. An x-ray showed no arthritic changes and revealed a bone island of the humeral head "with no significance." Soft tissues were normal. A November 2009 EMG study showed mild ulnar neuropathy at the elbow. However there was no documentation of nerve damage in the axillary region secondary to a shoulder dislocation. His ulnar sensory potential was within normal limits and "ulnar nerve damage due to prior shoulder dislocation is not documented on today's study."

It is the November 12, 2009 VA examination that was the basis for the RO's grant of a 20 percent evaluation; the effective date of March 2, 2010 was erroneous. Regardless, the Board finds that the criteria for a 20 percent evaluation under Diagnostic Code 5201 were approximated prior to the November 12, 2009 VA examination. 

On May 13, 2009 the Veteran testified that his inability to properly wear body armor interfered with his career in law enforcement. He stated that he did not qualify for VA treatment at his current level of disability based upon the workload and triage procedures at the VA Medical Center. The Veteran stated that he needed arthroscopic surgery to repair his shoulder and could not afford it. He described a constant pain level of three on a scale of 1 (not severe) to 10 (most severe). However, after physical activity his pain level increased to four and a half. Activities such as mowing his lawn were "pretty excruciating."  He described having "stingers" once every two weeks. The Veteran stated that his wife noticed muscle atrophy and he felt that his shoulder had 20 to 40 percent less strength than his right. He stated that he worked out a lot but could not perform an over head reach. He felt that he had nerve damage due to numbness in his left arm and fingers. He stated that he did not receive private or VA treatment for his condition. 

In conjunction with his May 2009 hearing, the Veteran submitted a written presentation with color photographs of himself performing ranges of motion. One photograph entitled "Range of Motion - Maximum Range of Motion Before Moderate Pain is Experienced (4.5 of 10)" shows the Veteran raising his right arm over his head at 180 degrees and his left arm significantly lower, at a level slightly above 90 degrees (shoulder level). This photograph, along with the Veteran's credible testimony, shows that his left shoulder disability caused limitation of motion of the arm to shoulder level, meeting the criteria for a 20 percent evaluation under Diagnostic Code 5201. 38 C.F.R. § 4.71a. 

The Board finds that a 20 percent evaluation is warranted effective May 13, 2009, the date of the Veteran's hearing testimony showing limitation of motion of the arm to shoulder level. 38 C.F.R. § 4.71a. To this extent, the appeal is granted.

Prior to May 13, 2009, the record does not show that the criteria for a 20 percent evaluation under either Diagnostic Code 5201 or 5203 were approximated. The evidence does not show that the Veteran has nonunion of the clavicle or scapula with loose movement or that he had dislocation of the clavicle or scapula during the appeal period. Therefore Diagnostic Code 5203 does not apply. 38 C.F.R. § 4.71a. The remaining question is whether the Veteran's left shoulder disability met the criteria for a higher evaluation under Diagnostic Code 5201 prior to May 13, 2009. 

In October 2006, the Veteran underwent a VA examination. He reported increased pain and decreased range of motion over the previous 18 months. His job required him to wear body armor and he reported being unable to wear it at times due to shoulder pain. He asserted that his left shoulder was smaller than his right, and that it gave way when he reached laterally outward. He stated that his shoulder felt unstable and popped when he moved it. He reported constant pain and stiffness in the mornings for about an hour. He experienced numbness in his little finger. He reported locking episodes one to three times per month. 

Upon examination, his flexion was 170 degrees. His abduction was 160 degrees. His external rotation was 55 degrees and his internal rotation was 80 degrees. He had pain at all endpoints of motion. There was no additional limitation of motion after repetitive use. The examiner observed guarding of movement at the shoulder level. His x-ray was normal and did not reveal arthritis. The examiner found that the Veteran's left shoulder disability impacted his occupational functioning because it caused difficulty with lifting, carrying, reaching, lack of stamina, and decreased strength. 

In his November 2006 NOD, the Veteran stated that his shoulder disability impacted his occupational functioning because he could not wear his body armor properly. He stated that he continued to live an active lifestyle but that his pain level had severely increased to the point where he could no longer perform heavy lifting when playing with his children. 

The Board finds that the evidence of record prior to May 13, 2009 does not show that the Veteran's disability more closely approximates a 20 percent evaluation under Diagnostic Code 5201 because he was able to lift his arm to 170 degrees at his October 2006 VA examination, which represents a loss of 10 degrees of motion and is well above shoulder level. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left shoulder disability does not equate to more than the disability picture contemplated by the 10 percent rating that was assigned. 38 C.F.R. § 4.71a. 
The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

Entitlement to a Disability Evaluation Greater than 20 Percent from May 13, 2009

The Veteran underwent a VA examination in November 2011. The examiner noted that his right shoulder was more muscular than his left. His neck had normal range of motion. When standing, the Veteran could bring his left hand to the lumbosacral area of his lower back and his right hand to the upper lumbar area. He removed his shirt slowly and with discomfort, and kept his left arm in about 30 to 40 degrees of abduction when removing his arm from the shirt sleeve. He held his left shoulder slightly lower than his right. His entire left upper extremity was mildly smaller than the right. There was no deformity of the left biceps. His right arm and forearm were approximately 1 centimeter larger than his left. He had tenderness in the mid anterior humeral head area. When attempting to place his left hand behind his head, he had to do it at 60 to 70 degrees with pain. He could place his right hand behind his head without difficulty. The Veteran became "very anxious" when his left arm was moved very much in any direction and stated that he was afraid his shoulder would dislocate or come out of place posteriorly. He also did not want to experience the "stinger" pain from his neck to his finger. 

Upon examination, it was noted that the Veteran's range of motion was similar to his November 2009 examination. His forward elevation was 80 degrees, but he was anxious and in pain after 60 degrees. His abduction was 80 to 90 degrees but the Veteran was very anxious and had pain after 60 degrees. His internal and external rotations were both described as "very little," with pain and grimacing. There were no deformities of the left shoulder, and no locking or any objective evidence of instability. There was no additional limitation of motion after repetitive movement. 

The examiner was not able to determine why there has been a decreased range of motion from previous examinations. The Veteran was fearful and "very apprehensive of the 'ball' coming out of the socket when his arm is moved very far...[.]"  The examiner opined that the Veteran had increased looseness of the ligamentous structures around his left shoulder joint, which over time accounted for the symptoms he experiences. 

The Veteran's left shoulder disability is not more closely approximated by the criteria for a 30 percent evaluation under Diagnostic Code 5201 because the evidence does not show that his left arm motion is limited to 25 degrees from the side of his body. 38 C.F.R. § 4.71a. At worst, his abduction was 60 degrees in November 2009. In November 2011, it had improved to 80 degrees, but he still experienced pain at 60 degrees. Even when considering his pain, his abduction does not approach being limited to 25 degrees from the side of his body. Therefore, a 30 percent evaluation is not warranted under Diagnostic Code 5201. As noted above, a disability evaluation higher than 20 percent is not available under Diagnostic Code 5203. 38 C.F.R. § 4.71a; Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). 

As the Veteran is not entitled to an increased evaluation under Diagnostic Code 5201, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to the shoulder. In this case, Diagnostic Codes 5200 and 5202 involve the shoulder. An evaluation under Diagnostic Code 5200 is not warranted because the Veteran does not have ankylosis of the scapulohumeral articulation; he retains movement in the joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Diagnostic Code 5202, other impairment of the humerus, is not for application because the Veteran has not had a recurrent dislocation at the scapulohumeral joint, which is required for a 20 percent evaluation. For the next higher evaluation, 40 percent, there must be fibrous union of the humerus and the Veteran has not been diagnosed with this condition. 38 C.F.R. § 4.71a. Diagnostic Code 5201 is most favorable to the Veteran. See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). 

In summary, a 20 percent evaluation, but no higher, is granted effective May 13, 2009. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left shoulder disability are contemplated by the schedular criteria in Diagnostic Code 5201 which are based upon limitation of motion of his arm. His pain is taken into consideration under 38 C.F.R. §§ 4.40 and 4.45. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran stated that he was employed by the Department of Homeland Security and that he missed approximately one day per month of work due to his disability. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A 20 percent evaluation for the left shoulder disability is granted effective May 13, 2009.

A disability evaluation in excess of 20 percent for the left shoulder disability is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


